Citation Nr: 0836380	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  03-12 823	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for hepatitis C.

3.  Eligibility for VA benefits for the period of active 
service dating from December 28, 1963, to January 13, 1971.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran had honorable active service from December 27, 
1963, to December 27, 1966.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to direct 
service connection for diabetes mellitus and hepatitis C, as 
well as entitlement to VA compensation for diseases and 
injuries arising from the veteran's second period of service, 
which was characterized by an undesirable discharge.  A 
timely appeal was noted from that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on June 24, 2008.  A 
copy of the hearing transcript has been associated with the 
file.

The veteran served two periods of service.  The first of 
these began on December 27, 1963, and would have concluded on 
December 27, 1966.  However, on May 11, 1966, the veteran was 
honorably discharged for purposes of reenlistment.  The 
veteran reenlisted for a three-year term of service on May 
12, 1966.  This second term of service was characterized by 
an "other than honorable" discharge.  

According to 38 C.F.R. § 3.13, a discharge to reenlist is 
considered a "conditional discharge," and if the service 
was meritorious for the period for which a servicemember was 
originally obligated, he or she shall be considered to have 
been honorably discharged at the end of that period, 
notwithstanding the intervening discharge for the purpose of 
reenlistment.  Thus, although the veteran's second term of 
service commenced on May 12, 1966, the character of his 
discharge covers only the period of service from December 28, 
1966, the date of expiration of his original three-year term 
of service, to January 13, 1971.

The issues of entitlement to direct service connection for 
diabetes mellitus and hepatitis C are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The period of active service dating from December 28, 
1966, to January 13, 1971, was characterized by a discharge 
under "other than honorable" conditions, the result of a 
felony conviction by civil authorities.  

2.  Evidence has not been presented to show that the veteran 
was insane during the commission of the offense that led to 
his undesirable discharge.


CONCLUSION OF LAW

The character of the veteran's discharge from the period of 
active service dating from December 28, 1966, to January 13, 
1971, is a bar to entitlement to VA compensation benefits.  
38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law is dispositive and where 
there is no reasonable possibility that any assistance would 
aid in substantiating a claim on appeal, the VCAA is not for 
application.  See Wensch v. Principi, 15 Vet. App. 362 
(2001); Smith v. Gober, 14 Vet. App. 227, 231- 232 (2000) 
(holding that the VCAA was inapplicable to a matter of pure 
statutory interpretation).  The Board finds that the issue of 
the 
veteran's entitlement to VA benefits for the period of 
service dating from December 27, 1966, to January 13, 1971, 
is a matter of pure statutory interpretation and to move 
forward with the claim would not cause any prejudice to the 
veteran.  Thus, as the decision reached in this matter is 
based solely in the application of the law, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  See 38 
C.F.R. § 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  

A discharge because of an offense involving moral turpitude, 
which includes, generally, conviction of a felony is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.312(d)(3), (4).  A discharge or release from 
service under dishonorable conditions is a bar to the payment 
of benefits unless, however, it is found that the person was 
insane at the time of committing the offense causing the 
discharge.  See 38 C.F.R. § 3.12.

Review of the record shows that on August 9, 1970, while in 
active service, the veteran was arrested for possession of 
marijuana.  On August 19, 1970, the veteran received a felony 
conviction in a civilian court and was sentenced to a term of 
5 months.  Discharge was recommended pursuant to Army 
Regulation (AR) 635-206 (felony conviction in a civil court).  
In November 1970, the veteran was counseled regarding the 
ramifications of an undesirable discharge.  On January 13, 
1971, the veteran was discharged under "other than 
honorable" conditions.

In July 1990, a VA administrative decision was issued on the 
subject of the veteran's eligibility for VA benefits.  Citing 
to 38 C.F.R. § 3.12(d), VA found that the veteran's discharge 
because of an offense involving moral turpitude, in this case 
conviction of a felony, was considered to have been issued 
under dishonorable conditions.  Eligibility for VA benefits 
for the period dating from December 27, 1966, to January 13, 
1971, was denied.  

With regard to his present claims for service connection for 
diabetes mellitus and hepatitis C arising from his second 
period of service, the veteran has contended that he had an 
otherwise excellent disciplinary record while in service, 
that he was wrongly convicted in civil court, and that he did 
not have the benefit of counsel in waiving his right to be 
heard before a board of officers prior to his undesirable 
discharge.  The Board knows of no statute or regulation, 
however, that allows for an exception to the application of 
38 C.F.R. § 3.12(d) because of an otherwise exemplary 
disciplinary record in service.  There is no evidence that 
the veteran's felony conviction in civil court has been 
overturned.  Furthermore, a document dated November 10, 1970, 
initialed and signed several times by the veteran, indicates 
that he voluntarily waived his right to challenge his 
undesirable separation, and that he was offered the right to 
counsel and refused.  

In February 2006, the veteran applied to the Army Board for 
Correction of Military Records for an upgrade of his 
undesirable discharge.  In October 2006, a decision was 
issued denying the veteran's application.  The Army Board 
noted that AR 635-206, then in effect, clearly indicated that 
felony conviction by civil authorities would result in 
separation, and that an undesirable discharge was considered 
appropriate under these circumstances.  It was also noted 
that the 3-year statute of limitations for filing an appeal 
of the undesirable discharge had expired on January 12, 1974, 
and that no compelling explanation or evidence had been 
submitted that would excuse the failure to timely file.  

There is no indication that the veteran was in fact legally 
insane pursuant to 38 C.F.R. § 3.354(a) at the time of his 
undesirable discharge.  In fact, there is no competent 
medical evidence of record showing or even suggesting that 
the veteran met the legal definition of insanity for VA 
purposes.  See 38 C.F.R. § 3.354(a). Indeed, there is no 
evidence of a psychiatric deficiency of any kind.  As such, 
the Board does not find that the veteran was insane at the 
time of his undesirable discharge.  Further, it is undisputed 
that he was convicted of a felony while in active service.  
Consequently, the Board must find that the character of the 
veteran's discharge from service is dishonorable based on an 
offense involving moral turpitude and that, as a result, he 
is not eligible for VA compensation benefits.


ORDER

For the period of active service dating from December 28, 
1966, to January 13, 1971, eligibility for VA compensation 
benefits is denied based upon the character of the veteran's 
discharge.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to  
the information and evidence necessary to substantiate a  
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A.       §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. § 
5107.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA is also required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

On review of the record, the Board finds that the veteran has 
not been provided an adequate notice letter regarding VCAA 
and its applicability to his appeal.  Specifically, the 
veteran was not notified of the evidence necessary to 
establish a claim for service connection.  Such notice must 
be provided prior to the adjudication of this issue.  
Mayfield v. Nicholson, 444 F.3d 1328  (Fed.Cir. 2006).  It is 
the RO that must ensure compliance with the notice provisions 
in the first instance.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Accordingly, the issues of direct service connection 
for diabetes mellitus and hepatitis C, arising from the 
veteran's period of honorable service, must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure 
that all notification and development 
actions required by the VCAA are fully 
complied with and satisfied.  
Specifically, the following should be 
accomplished:  

(a)  Notify the veteran of the 
information and evidence necessary to 
substantiate his claim; 

(b)  Notify the veteran of the 
information and evidence he is 
responsible for providing;

(c)  Notify the veteran of the 
information and evidence VA will 
attempt to obtain, e.g., that VA will 
make  reasonable efforts to obtain 
relevant records not in the custody of 
a Federal department or agency and will 
make as many requests as are necessary 
to obtain  relevant records from a 
Federal department or agency; 

(d)  Notify him that he should submit 
such evidence or provide VA with the 
information necessary for VA to obtain 
such evidence on his behalf;

(e)  Provide the veteran with an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for his 
claim.  

2.   After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


